UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6791



DENNIS RAY GRAVES,

                                              Plaintiff - Appellant,

          versus


SUPREME COURT OF VIRGINIA, in re: Montgomery
County Circuit Court,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-250-7)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Ray Graves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Ray Graves, a Virginia inmate, appeals two district

court orders, the first dismissing his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp.

2000) for failure to state a claim, and the second denying his

motion for reconsideration of the first order.     We have reviewed

the record and the district court’s opinion and orders, and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Graves v. Supreme Court of Virginia, No. CA-01-

250-7 (W.D. Va. Apr. 25, 2001 & May 7, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2